DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 17 was amended to clarify that a noble metal is directly in contact with the metal film which necessitated the introduction of new prior art held to WO 2015159973 held to Kobata Itsuki et al using the Machine Generated English Translation provided herewith. Furthermore, new claims 24 and 25 were introduced which are taught in the prior art of Kobata Itsuki et al. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015159973 held to Kobata Itsuki et al using the Machine Generated English Translation provided herewith.
Regarding claim 17:	The prior art of Kobata Itsuki et al  teaches a substrate treatment method comprising: forming a metal film (wafer W is made of Cu or W or and Ta, Ti, TaN, TiN, Co and the like) on a pattern of a substrate; and removing the metal film with etching. by supplying a liquid chemical to the metal film in a state that a noble metal  is directly in contact with the metal film.   See page 37 lines 1532-end and note the illustration in Figs. 30-32, 53, 56, and 57 of Kobata Itsuki et al.

Regarding claim 18:	The substrate treatment method according to claim 17, wherein a surface of the pattern is exposed by removing the metal film with etching.  See the abstract of Kobata Itsuki et al where the processing is recited as CARE or catalyst reactive etching.

Regarding claim 19:	The substrate treatment method according to claim 17, wherein the liquid chemical is alkaline.  See alkaline is recited on page 37 lines 1532-end of Kobata Itsuki et al.

Regarding claim 20:	The substrate treatment method according to claim 17, wherein the metal film includes tungsten.  The wafer W is made of W or tungsten according to page 37 lines 1532-end of Kobata Itsuki et al.

Regarding claim 21:	The substrate treatment method according to claim 17, wherein the noble metal (catalyst 31) includes a concave-convex surface, and the liquid chemical (PL) is supplied to the metal film in a state that the concave-convex surface is in contact with the metal film.  Note the illustration in Figs. 30-32, 53, 56, and 57 of Kobata Itsuki et al.

Regarding claim 22:	The substrate treatment method according to claim 17, wherein the noble metal is porous, and the liquid chemical is supplied to the metal film in a state that the porous noble metal is in contact with the metal film.  See Fig. 5 and page 29 lines 1185-1208 of Kobata Itsuki et al where sponge 32b (known for porosity and the discussion of polyurethane foam a known porous material).

Regarding claim 23:	The substrate treatment method according to claim 17, wherein the pattern includes a stacked body including conductor films including a same metal as that of the metal film and insulator films alternately stacked. Note the illustration in Figs. 30-32, 53, 56, and 57 and page 37 lines 1532-end of Kobata Itsuki et al.
Regarding claim 24:	 The substrate treatment method according to claim 17, wherein the metal film is etched by galvanic corrosion.  Corrosion is recited on page 26 lines 1052-1080 and page 35 line 1439 of Kobata Itsuki et al. Note galvanic corrosion is interpreted as an electrochemical process in which one metal corrodes when it is in electric contract with another in the presence of an electrolyte this is a phenomenon that occurs in CARE.

Regarding claim 25: The substrate treatment method according to claim 19, wherein the liquid chemical further contains an oxidizing agent. See treatment liquid PL is recited as being such oxidizing agents as oxygen-dissolved water, ozone water, peroxide on page 37 lines 1532-end of Kobata Itsuki et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyd et al (US 6,858,091) which discusses galvanic corrosion as recited in claim 24 of the present invention. 
Li (US 6,676,492) teaches the use of oxidizing agents in col. 7 lines 6-13 as recited in claim 25 of the present invention. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/SYLVIA MACARTHUR/            Primary Examiner, Art Unit 1716